Citation Nr: 1506535	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-29 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for coronary artery disease, status post coronary artery bypass surgery.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss from March 31, 2011 to December 11, 2012; entitlement to an evaluation in excess of 20 percent for bilateral hearing loss from December 11, 2012 to October 31, 2013; and entitlement to an evaluation in excess of 30 percent for bilateral hearing loss after October 31, 2013.

3.  Entitlement to a total disability rating due to individual unemployability.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent



ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from February 1968 to October 1969.  The Veteran's decorations include a Combat Action Ribbon, Vietnam Service Medal with Vietnam with one star, a Vietnam Campaign Medal with device and Rifle Expert Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Fort Harrison, Montana Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1. The Veteran in this case served on active duty from February 1968 to October 1969.  

2. In January 2015, the VA received the Veteran's death certificate which reported that the Veteran passed away on December [redacted], 2014.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal. As a matter of law, Veteran's claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2014). 



ORDER

The appeal is dismissed.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


